Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Rejoinder
Claims 1-7, 9 and 10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 11-15, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 03/22/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with John Iwanicki on 06/24/2022.  Claims 1-7 and 9-15 are allowed.

Claim 1. (Currently amended)	A protein expression system comprising: 
a) an expression cassette comprising a nucleic acid sequence encoding a protein of interest operably linked to a T7 RNA polymerase-dependent promoter; and 
b) an expression cassette comprising a nucleic acid sequence encoding T7 RNA polymerase operably linked to a host polymerase-dependent λ phage promoter and a single perfect palindrome operator sequence; 
wherein the expression cassette for T7 RNA polymerase is located on the chromosome of a host cell, and wherein the operator operably linked to the host polymerase-dependent λ phage promoter overlaps the transcriptional start point.

Claim 2. (Currently amended)	The protein expression system according to claim 1, wherein the host polymerase-dependent λ phage promoter is a λ pL promoter.

Claim 5. (Currently amended).	The protein expression system according to claim 4, wherein one perfect palindrome operator is located upstream of the T7 RNA polymerase-dependent promoter, and one perfect palindrome operator, is located downstream of the T7 RNA polymerase-dependent promoter.

Claim 8. (Canceled).

Claim 9. (Currently amended) 	The protein expression system according to claim 1, wherein the single perfect palindrome operator sequenceis either GGAATTGTGAGCGCTCACAATTCC (SEQ ID NO: 1) or AATTGTGAGCGCTCACAATT (SEQ ID NO: 2).

Claim 10. (Currently amended) 	The protein expression system according to claim 1, further comprising an expression cassette for a protein operably linked to the T7 RNA polymerase-dependent promoter.

Claim 11. (Currently amended) 	A process for the preparation of a protein, which comprises expressing the protein expression system according to claim 1.

Claim 13. (Currently amended) 	A method for the production of a protein which comprises expressing, in a prokaryotic host, an expression system comprising: 
a) an expression cassette comprising a nucleic acid sequence encoding a protein of interest operably linked to a T7 RNA polymerase-dependent promoter; and 
b) an expression cassette comprising a nucleic acid sequence encoding T7 RNA polymerase operably linked to a host polymerase-dependent X phage promoter and a single perfect palindrome operator sequence; 
wherein the expression cassette for T7 RNA polymerase is located on the chromosome of a host cell, and wherein the operator operably linked to the host polymerase-dependent λ phage promoter overlaps the transcriptional start point.

Claim 15. (Currently amended) 	The method according to claim 14, wherein the two perfect palindrome operator sequences are selected from the group consisting of GGAATTGTGAGCGCTCACAATTCC (SEQ ID NO: 1) and AATTGTGAGCGCTCACAATT (SEQ ID NO: 2).

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Kara et al. (WO 2008/139153 A2, see IDS) teach a protein expression system comprising:  a) a T7 RNA polymerase-dependent promoter operably linked to an expression cassette for a protein of interest; and b) an expression cassette for T7 RNA polymerase operably linked to a λpL promoter and at least two perfect palindrome operator sequences, the Examiner has found no teaching or suggestion in the prior art directed to a protein expression system comprising: a) an expression cassette comprising a nucleic acid sequence encoding a protein of interest operably linked to a T7 RNA polymerase-dependent promoter; and b) an expression cassette comprising a nucleic acid sequence encoding T7 RNA polymerase operably linked to a host polymerase-dependent λ phage promoter and a single perfect palindrome operator sequence; wherein the expression cassette for T7 RNA polymerase is located on the chromosome of a host cell, and wherein the operator operably linked to the host polymerase-dependent λ phage promoter overlaps the transcriptional start point (italicized for added emphasis).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656


	/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656